Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Drawings filed on 03/01/2021 has been approved by the Examiner.
The Specification filed on 03/01/2021 has been entered by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of the seat frame fastening assembly for lateral fastening of a seat frame in a vehicle in claim 1 including especially the construction of the holding rail comprises at least one of a first power and/or data-transfer interface, and the lateral holding element comprises at least one of a second power and/or data-transfer interface, wherein the at least one of the second power and/or data-transfer interface is arranged in the lateral holding element such that a position of the at least one of the second power and/or transfer interface corresponds to a position of the at least one of the first power and/or data-transfer interface when the lateral holding element is coupled to the holding rail is not taught nor is fairly suggested by the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612